Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Defendant, in his brief upon appeal, recited that “ Where appellant contends that he was convicted and sentenced while he was insane, in violation of his constitutional rights, a triable issue of fact arises requiring a hearing.” The Court of Appeals passed upon this point, concluding that there was no violation of defendant’s constitutional rights under the Fourteenth Amendment to the Constitution of the United States. [See 13 N Y 2d 201.]